The indictment found in the original transcript purported to contain three counts; the first charging the manufacture of intoxicating liquor, the second charging possession of such liquor for the purpose of sale, and the third charging possession of equipment for manufacturing such liquor. The verdict of the jury found appellant guilty as charged in thefourth count of the indictment and he was adjudged under this verdict to be guilty of the offense charged in the third count. Complaint is made of this irregularity in the motion for rehearing. There is now on file in this court a supplemental transcript which shows that the indictment really contained four counts, the third one (which charged appellant with keeping a building used for the purpose of storing liquor) having been inadvertently omitted in copying the indictment in the original transcript. The *Page 511 
corrected copy of the indictment shows the fourth count to charge the offense of which appellant was convicted and explains the apparent discrepancy in the record, as originally filed in this court.
Other questions raised in the motion for rehearing are not thought to present any question which calls for discussion.
The motion is overruled.
Overruled.